Citation Nr: 0934641	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, including as secondary to service-connected 
stress fracture of the left proximal tibia. 

2.  Entitlement to service connection for a low back 
disability, including as secondary to service-connected 
stress fracture of the left proximal tibia. 

3.  Entitlement to a compensable disability rating for stress 
fracture of the left proximal tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

Attached with a statement submitted in May 2004, the Veteran 
included a two page hand written list of all his health care 
providers.  While some of the providers' treatment records 
are in the claims file, (including those obtained from the 
Social Security Administration), it is unclear whether the RO 
ever attempted to obtain all of the outstanding records 
identified by the Veteran.  Because VA is on notice that 
there are records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding 
the claim, these records are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(1) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  On remand, the RO should attempt to obtain 
all outstanding records identified by the Veteran. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that his left hip and low back 
disabilities are due to his service-connected stress fracture 
of the left proximal tibia.  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006); Allen v. Brown, 7 Vet. App. 439 (1995).  VA 
afforded the Veteran an examination in August 2004, the 
report of which noted diagnoses of degenerative joint disease 
of spondylosis of the lumbosacral spine and degenerative 
joint disease of the left hip.  There was no discussion as to 
the etiology of either of these disabilities, including a 
relationship to service-connected left tibia disability.  In 
this regard, the Board notes that service treatment records 
are negative for any complaints or findings related to the 
left hip or low back.  Post-service treatment records reflect 
that the Veteran complained of left hip and low back pain 
following a motor vehicle accident in 1998.  Additionally, 
beginning around 1998 to 1999, the Veteran complained of low 
back pain in conjunction with his job.  On remand, the 
Veteran should be afforded another VA examination to 
determine whether his left hip and/or low back disability is 
related to service-connected stress fracture of the left 
proximal tibia or to service, to include a complete rationale 
for the opinion reached.   

While the Veteran was afforded an examination in August 2004 
in conjunction with his service connection claims, there was 
no evaluation of his service-connected stress fracture of the 
left proximal tibia.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination of the Veteran's 
service-connected stress fracture of the left proximal tibia 
is necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, the RO/AMC shall attempt to 
obtain all of the treatment records from 
the health care providers identified by 
the Veteran attached to his May 2004 
statement.  All attempts to obtain these 
records should be documented.

2.  The RO/AMC shall schedule the Veteran 
for an examination for his asserted left 
hip and low back disabilities.  The claims 
file and a copy of this Remand must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  

The examiner should opine whether there is 
a 50 percent probability or greater that 
either a left hip and/or low back 
disability is related to service or the 
service-connected stress fracture of the 
left proximal tibia.  If not, the examiner 
should specify if any permanent, 
measurable increase in the severity of 
either disability is related to stress 
fracture of the left proximal tibia, and 
if so, what portion of either or both 
disability owes its etiology to service-
connected stress fracture of the left 
proximal tibia.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion cannot 
be rendered without resort to speculation, 
the examiner should so state.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the current level of severity of 
his stress fracture of the left proximal 
tibia.  The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

Any indicated studies should be performed 
and the examination report should comply 
with all AMIE protocols for rating knee 
disabilities.  The VA examiner's report 
should list all subjective complaints and 
objective findings in detail, including 
the range of motion of the left knee in 
degrees.  The examiner should specifically 
indicate whether there is any pain and 
whether there is additional functional 
impairment of the leg caused by any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) excess 
motion, or (4) incoordination.  Additional 
limitation of motion during flare-ups and 
following repetitive use should also be 
noted.  If feasible, the determinations 
should be portrayed in terms of the degree 
of additional range of motion loss.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

